 1   KATHLEEN J. ENGLAND, Nevada Bar No. 206
     GILBERT & ENGLAND LAW FIRM
 2   610 South Ninth Street
     Las Vegas, Nevada 89101
 3   Telephone: 702.529.2311
     E-mail:     kengland<@gilbertenglandlaw.com
 4
     JASON R. MAIER, Nevada Bar No. 8557
 5   DANIELLE J. BARRAZA, Nevada Bar No. 13822
     MAIER GUTIERREZ & ASSOCIATES
 6   8816 Spanish Ridge A venue
     Las Vegas, Nevada 89148
 7   Telephone: 702.629.7900
     E-mail:     jrm@mgalaw.com; djb@mgalaw.com
 8   Attorneys for Plaintiffs William J. Berry, Jr.,
     Cynthia Falls and Shane Kaufmann
 9

10
                             UNITED STATES DISTRICT COURT
11
                                     DISTRICT OF NEVADA
12




            IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs
20
     WILLIAM J. BERRY, JR., CYNTHIA FALLS, and SHANE KAUFMANN and Defendant
21
     DESERT PALACE, INC. d/b/a CAESARS PALACE ("Defendant"), by and through their
22
     counsel of record, that the deadline for PLAINTIFFS to file their Reply for their Motion to
23
     Alter or Amend Court Order Granting in Part Defendant's Motion for Summary Judgment,
24
     a motion filed November 15, 2019 (ECF No. 150) may extended for four days.
25
            Defendant filed their Opposition to Plaintiffs Motion (ECF No. 153) on December
26
     13, 2019 on an extension of the normal briefing schedule, as approved by the Court (ECF
27
     No. 152). However, at the request of Plaintiffs and in light of other case-related obligations,
28


                                                    1
 1   and these holiday weeks, the parties stipulate to an additional extension of four (4)

 2   additional days for Plaintiffs to file their reply, up to and including January 7, 2020.

 3          This is the parties' second stipulation to extend deadlines in relation to Plaintiffs'

 4   Motion. This stipulation is made in good faith due to the ongoing holidays and is not for

 5   the purpose of causing any undue delay. The parties agree that good cause therefore exists



                                                       Dated this 30th day of December 2019,

                                                       LITTLER MENDELSON, P.C.

                                                        Isl Patrick Hicks
                                                       Patrick H. Hicks, NV Bar No. 4632
                                                       3960 Howard Hughes Parkway, Ste. 300
                                                       Las Vegas, NV 89169-5937

                                                       Sandra Ketner, NV Bar No. 8527
                                                       200 S. Virginia Street, 8th Floor
                                                       Reno, NV 89501

                                                       AKIN GUMP STRAUSS HAUER et al
                                                       Esther Lander, Pro Hae Vice
                                                       2001 K Street, N.W.
                                                       Washington, D.C. 2006

                                                       Attorneys for Defendant,
                                                       DESERT PALACE, INC.
17                                                     dlbla CAESARS PALACE

18

19

20

21
                                                   IT IS SO ORDERED.
22
                                                   DATED: _ _ _, 20_.
23

24
                                                   Andrew P. Gordon
25                                                 United States District Judge

26                                                  Dated: January 2, 2020.

27

28


                                                   2
